FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 2, 2021

                                      No. 04-21-00021-CV

                                         Nancy ALANIS,
                                            Appellant

                                                 v.

U.S BANK NATIONAL ASSOCIATION, as successor trustee to Bank of America, National
Assocation, as successor by Merger to Lasalle Bank, M.A., as trustee for the MLMI Trust Series
                   2006-He6, Nationstar Mortgage, LLC d/b/a Mr. Cooper,
                                          Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-01238
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER

        On January 19, 2021, appellant filed her notice of appeal. The clerk’s record and
reporter’s record were due February 22, 2021. On February 2, 2021, Ms. Amy Hinds, the court
reporter responsible for preparing the reporter’s record in this appeal filed a notice with this
court, stating appellant has failed (1) to request in writing that she prepare the reporter’s record
and (2) to pay or make arrangements to pay the fee for preparing the reporter’s record. On
February 3, 2021, this court ordered appellant to file written proof to this court no later
than February 15, 2021 that she has requested the official court reporter to prepare the reporter’s
report in compliance with Texas Rule of Appellate Procedure 34.6 and has filed a copy of the
request with the trial court clerk. See TEX. R. APP. P. 34.6(b)(2). We further ordered appellant to
provide written proof to this court no later than February 15, 2021 that either (1) the reporter’s
fee has been paid or arrangements have been made to pay the reporter’s fee; or (2) appellant is
entitled to appeal without paying the reporter’s fee.

       On March 2, 2021, appellant filed a response to our order stating she has had problems
obtaining the record. Appellant requests a sixty-day extension of time so that she may retain
appellate counsel to ensure the clerk’s record and reporter’s record are complete. The request is
GRANTED IN PART.

       If appellant desires to retain appellate counsel, she must do so no later than April 1,
2021. Appellant is ORDERED to file written proof to this court no later than April 16,
2021 that either (1) Ms. Hinds’ fee has been paid or arrangements have been made to
                                                                                          FILE COPY

pay her fee; or (2) appellant is entitled to appeal without paying Ms. Hinds’ fee. If appellant fails
to respond within the time provided, this court will consider only those issues raised in
appellant’s brief that do not require a reporter’s record for a decision. TEX. R. APP. P. 37.39(c).




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court